        Case 1:19-cv-10800-DJC Document 205 Filed 06/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



 NUVASIVE, INC.,

                                                      Civil Action No. 1:19-cv-10800-
        v.                                            DJC

 TIMOTHY DAY,

        Defendant.

                           NOTICE OF CHANGE OF ADDRESS

Please take notice that the new address of counsel for Defendant Timothy Day is as follows:

              Office Address                       Mailing Address

              100 High Street, 26th Floor          P.O. Box 368
              Boston, Massachusetts 02110          Swampscott, MA 01907-9988




                                            Respectfully submitted,

                                            TIMOTHY DAY,

                                            By his attorneys,

                                            /s/ Steven D. Weatherhead
                                            Steven D. Weatherhead, BBO # 637601
                                            Marathas Barrow Weatherhead Lent LLP
                                            P.O. Box 368
                                            Swampscott, MA 01907-9988
                                            Telephone: (617) 830-5460
                                            sweatherhead@marbarlaw.com

Dated: June 9, 2021




                                               1
         Case 1:19-cv-10800-DJC Document 205 Filed 06/09/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 9th day of June, 2021, a true and accurate copy of this document, filed
through the ECF system, will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing, and sent, via overnight courier, to unregistered participants.

                                                      /s/ Steven D. Weatherhead
                                                      Steven D. Weatherhead




                                                 2
